Citation Nr: 1710800	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  16-37 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a disability of the lumbosacral spine (low back disability). 

2. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to July 1946, and from January 1948 to October 1948. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The service connection claim for a low back disability was last denied in a July 1956 rating decision.  

2. The Veteran did not appeal the July 1956 rating decision or submit new and material evidence within one year of the date of its mailing.  

3. Additional evidence received since the July 1956 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a low back disability. 



CONCLUSIONS OF LAW

1. The July 1956 rating decision is final with regard to the claim for service connection claim for a low back disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been submitted to reopen the claim for service connection claim for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A. Applicable Law

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. § 3.400(q) (2016).


B. Analysis

Service connection for disability of the lumbosacral spine was previously denied in a July 1956 rating decision.  The Veteran did not submit a timely NOD.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Moreover, he did not submit new and material evidence within one year of the date of mailing of the decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the rating decision is final with regard to this claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In determining whether new and material evidence is required to reopen the claim, the focus must be on whether the evidence amounts to a new claim "based upon distinctly diagnosed diseases or injuries" from the claim considered in the prior final decision.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008).  A new diagnosis does not necessarily amount to a new claim if the evidence shows that the same disease or injury was in fact adjudicated in the prior decision.  See Velez, 23 Vet. App. at 204; see also Boggs, 520 F.3d at 1336.  

In this case, the Veteran's current claim for disability of the lumbosacral spine concerns the same disease or injury that was the basis of the claim considered and denied in the July 1956 rating decision because both claims involve musculoskeletal pathology in the same anatomical location.  

New and material evidence has been received to reopen the service connection claim for a low back disability.  The July 1956 rating decision denied service connection on the basis that the Veteran's low back pathology was a constitutional or developmental abnormality that did not qualify as a disability under VA law.  At that time, there was no evidence that the Veteran's lumbosacral spine disability was an acquired rather than a congenital condition.  

Since then, the Veteran submitted a July 2016 letter from a Dr. I. Wattenmaker stating that the Veteran's lumbosacral lytic spondylolisthesis was an acquired disorder, not a congenital disorder, and that the Veteran did not have a congenital spine disorder.  This evidence is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Given the fact that this pathology was diagnosed during service, it raises a reasonable possibility of substantiating the claim.  See id.; see also see Shade, 24 Vet. App. at 117. 

In sum, the service connection claim for a low back disability is reopened.  


ORDER

New and material evidence has been received to reopen the service connection claim for a low back disability; the appeal is granted to this extent only. 



REMAND

The reopened claim of entitlement to service connection for a low back disability must be remanded for further development.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A VA medical opinion is warranted to determine whether pre-existing lumbosacral spine pathology may nevertheless be deemed incurred in service.  Specifically, there was no notation of pathology or problems with the lumbosacral spine at entrance into the Veteran's second period of active service.  Indeed, his spine was evaluated as normal in the January 1948 entrance examination report.  (He does not state, and the evidence does not otherwise suggest, that a disease or injury of the lumbosacral spine occurred during his first period of active service.)  However, after separation from his first period of service (in July 1946) and prior to his second active duty period, the Veteran was hospitalized in February 1947 for pain in the sacroiliac region, with X-ray findings of spondylolisthesis at the lumbo-sacral articulations with fission through the pars interarticularis of the last lumbar body.  He was diagnosed with a congenital deformity of the spine.  He entered his second period of service in January 1948.  The service treatment records show that during this period, he was hospitalized for increasing back pain in September 1948.  He denied having back problems during the first few months of his active service period, but reported having back pain prior to enlistment.  He also denied a history of trauma, stating that his symptoms started with a lumbosacral ache when reclining at night that became progressively worse.  X-ray studies showed spondylolisthesis, which was determined to be a pre-existing congenital deformity.  

Because a lumbosacral spine condition was not noted at entry into active service, the Veteran's spine must be presumed sound at entrance.  See 38 U.S.C.A. § 1111 (West 2014); 3.304 (2016).  However, because the medical records show that the Veteran had lumbosacral spine pathology first diagnosed when he was a civilian prior to his second period of service, the issue arises as to whether the presumption of sound condition is rebutted.  See id.; see also Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  If it is not rebutted, then his spine must be presumed sound at entry, and therefore any manifestations of pathology during service must be deemed incurred in line of duty.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The Board may not make a determination on this issue without supporting medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA medical opinion in accordance with the instructions below.  The claims file must be made available to the examiner for review.

After reviewing the file, the examiner should answer the following questions:

A. Is there clear and unmistakable evidence (obvious or manifest) that any pre-existing lumbosacral spine pathology was not aggravated by active service beyond its natural progression?  The record shows that the Veteran was first diagnosed with spondylolisthesis in February 1947, prior to entrance into his second period of active service in January 1948 which extended through October 1948.  

If the examiner finds that any pathology of the lumbosacral spine diagnosed during active service did not exist prior to entrance, the examiner should specify which findings did not exist prior to service and provide a complete explanation. 

B. If the answer to the first question is no, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed lumbosacral spine disorder is related to disease or injury incurred in active service, including the pathology diagnosed during service. 

The examiner must provide a complete explanation in support of the conclusion reached. 

2. Then, review the above medical opinion and ensure that it adequately responds to the Board's instructions, particularly with regard to the "clear and unmistakable" standard.  If not, it must be returned to the examiner for corrective action.

3. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


